Case 18-13759-KHK              Doc 28 Filed 01/19/19 Entered 01/20/19 00:26:30                       Desc Imaged
                                    Certificate of Notice Page 1 of 2
                                      United States Bankruptcy Court
                                            Eastern District of Virginia
                                                Alexandria Division
                                            200 South Washington Street
                                               Alexandria, VA 22314



                                                             Case Number 18−13759−KHK
                                                             Chapter 13

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

    Patrick Roch
    102 Reflection Way
    Sterling, VA 20164

Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−6142

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA

                                    ORDER DENYING CONFIRMATION
                              AND NOTICE THAT CASE MAY BE DISMISSED IF
                       CONDITIONS OF LOCAL BANKRUPTCY RULE 3015−2 ARE NOT MET

      Upon proper notice and a hearing on objection(s) to the Chapter 13 plan; it is, therefore

    ORDERED that unless the Court has entered an order previously confirming a Chapter 13 Plan, the debtor
shall take one of the actions enumerated in Local Bankruptcy Rule 3015−2 within twenty one (21) days from this
Order and that the failure to do so may result in the dismissal of this Chapter 13 bankruptcy case; and it is further
    ORDERED that the Clerk mail a copy of this order to the debtor(s), the attorney for the debtor(s), the attorney
for the objecting creditor(s), and the Chapter 13 Trustee.

Date: January 17, 2019                                       /s/ Klinette H. Kindred
                                                             United States Bankruptcy Judge


                                                             NOTICE OF JUDGMENT OR ORDER
                                                             ENTERED ON DOCKET:
[odenyconvOct18.jsp]                                         Date: January 17, 2019
      Case 18-13759-KHK                Doc 28 Filed 01/19/19 Entered 01/20/19 00:26:30                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 18-13759-KHK
Patrick Roch                                                                                               Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: williamsr                    Page 1 of 1                          Date Rcvd: Jan 17, 2019
                                      Form ID: odenycon                  Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 19, 2019.
db             +Patrick Roch,   102 Reflection Way,   Sterling, VA 20164-5532
cr             +Allred Bacon Halfhill & Young P.C.,   11350 Random Hills Rd.,   Suite 700,
                 Fairfax, VA 22030-6044,    UNITED STATES 22030-6044
cr             +County of Loudoun,   1 Harrison Street, SE (MSC #06),   Leesburg, VA 20175-3102

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Jan 18 2019 03:37:06
                 BMW Financial Services NA, LLC, c/o AIS Portfolio,   4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 MB Financial Bank, National Association
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 17, 2019 at the address(es) listed below:
              Ashvin Pandurangi    on behalf of Debtor Patrick Roch ashvinp228@gmail.com,
               preea@aplawg.com;pandurangiar78675@notify.bestcase.com
              Dinh H Ngo   on behalf of Creditor   MB Financial Bank, National Association
               bankruptcyva@mwc-law.com, bankruptcyva@ecf.inforuptcy.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
              Matthew Carmen Indrisano   on behalf of Creditor   Allred Bacon Halfhill & Young P.C.
               mindrisano@abhylaw.com, r61135@notify.bestcase.com
              Steven F. Jackson   on behalf of Creditor   County of Loudoun Steve.Jackson@loudoun.gov,
               Rachel.healy@loudoun.gov;ann.mccafferty@loudoun.gov;bankrupt@loudoun.gov
              Thomas P. Gorman   ch13alex@gmail.com, tgorman26@gmail.com
                                                                                            TOTAL: 6
